United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1482
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
John Lars Person,                        *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: May 24, 2000
                                Filed: May 31, 2000
                                    ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       John Person appeals the eight-month prison sentence imposed by the district
court1 upon revocation of his supervised release. We affirm.

       Person first argues that the district court abused its discretion by imposing an
unreasonably severe sentence. Having carefully reviewed the record, we find no abuse
of discretion. See United States v. Grimes, 54 F.3d 489, 492 (8th Cir. 1995) (standard


      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
of review). The sentence imposed is well below the twenty-four-month maximum
authorized by 18 U.S.C. § 3583(e)(3), and is at the bottom of the eight-to-fourteen-
month range contained in the advisory policy statements regarding revocation of
supervised release found in Chapter 7 of the Guidelines Manual.

       Person also argues that the district court failed to indicate that it had considered
the relevant factors in selecting the sentence, as required by section 3583(e). The court
is not required to make specific findings relating to each of the factors, however, see
United States v. Graves, 914 F.2d 159, 160 (8th Cir. 1990) (per curiam), nor is it
required to state on the record that it has considered the factors or explain its reasons
for the sentence imposed, see United States v. Caves, 73 F.3d 823, 825 (8th Cir. 1996)
(per curiam), and we are satisfied that the court adequately weighed the relevant
factors.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-